Exhibit 10.5
First Amendment to Employment Agreement
Effective September 1, 2009, this Second Amendment to the Employment Agreement
dated as of October 29, 2008 between GTSI Corp., a Delaware corporation
(“Employer” or “GTSI”), and Peter Whitfield (“Employee”), amends the
above-referenced Employment Agreement (the “Agreement”) as follows:

  1.  
Section 7(c)(ii) of the Agreement shall be, and hereby is, amended by deleting
the entire text thereof and substituting in lieu thereof the following:

“(ii) (1) If, during the Term, a Change of Control (as defined below) occurs,
any outstanding unvested options or any other stock awards (whether restricted
stock or other awards) in GTSI common stock previously granted to Employee will
have their vesting accelerated in full so as to become 100% vested and
immediately exercisable in full as of the date of such Change of Control.
(2) If, during the Term, (x) a Change of Control occurs and Employee’s
employment with GTSI is terminated without Cause or an event occurs constituting
Good Reason (as defined below), or (y) one or more events that constitute a
material breach of this Agreement leading to Employee’s resignation for Good
Reason are effected in anticipation of a Change of Control, including but not
limited to an attempt by GTSI or its successor to avoid GTSI’s or its
successor’s obligations under this Agreement, Employee may, in his sole
discretion, terminate the Term upon five days’ notice to Employer. Any vested
options as set out above, shall remain in full force and effect.
(3) If Employee exercises his right to terminate the Term pursuant to
Section 7(c)(ii)(2), Employer may, at its option, at any time after receiving
such notice from Employee, relieve him of his duties hereunder and terminate the
Term at any time prior to the expiration of said notice period.
(4) If the Term is terminated by Employee pursuant to this Section 7(c)(ii)(2)
or by Employer pursuant to Section 7(c)(ii)(3), Employee will receive,
commencing on the date of such termination of the Term (“Termination Date”) and
ending on the 90th day after the first anniversary of the Termination Date (the
“15-Month Severance Period”), severance payments in an aggregate cumulative
amount equal to Employee’s Total Severance Amount (as defined below), provided
that the severance amount payable during the first six months shall not exceed
two times the maximum amount that may be taken into account under a qualified
retirement plan under Section 401(a)(17) of the Internal Revenue Code of 1986,
as amended, for the year in which the Termination Date occurs. Any portion of
these severance amounts scheduled but not payable under this Section 7(c)(ii)(4)
during the first six months because of the limitation in the immediately
preceding sentence shall be paid in a lump sum with the first severance payment
due after the end of the six months. These severance amounts will be payable in
the same times as provided in Section 7(a)(ii), and Employee will be entitled to
the provision of all compensation and other benefits that will have accrued as
of the Termination Date, including all vested options, paid leave benefits, and
reimbursement of incurred business expenses. GTSI’s obligation to provide the
foregoing will be subject to a reasonable release and waiver under the same or
similar terms that have been or will be required of other executive officers.”

 

 



--------------------------------------------------------------------------------



 



(5) For all purposes of this Agreement:
A. “Employee’s Total Severance Amount” means the sum of (x) the base salary,
based on the rate thereof as of the Termination Date, that would have otherwise
been payable to Employee during the 15-Month Severance Period had he remained in
the Company’s employment during such period and (y) 125% of Employee’s Targeted
Cash Bonus.
B. “Employee’s Targeted Cash Bonus” means, as of the respective Termination
Date, the targeted annual cash bonus, at 100% achievement, as had been most
recently established by the Company’s board of directors for Employee in respect
of (x) the Company’s then current fiscal year, or (y) if the Company’s board of
directors has not as of the Termination Date established Employee’s targeted
annual cash bonus for the Company’s then current year, the Company’s most
recently completed fiscal year.
C. “Good Reason” means any one of the following events, provided that
(i) Employee has notified the Company of the existence of the event within
60 days after its initial occurrence or existence, (ii) the Company has not
within 30 days after its receipt of the notice referenced in clause (i) above
remedied the matter in compliance with this Agreement and (iii) within 30 days
after the expiration of the 30-day period referenced in clause (ii) above,
Employee provides the Company with notice of Employee’s termination of the Term:
(1) any material diminution of Employee’s then existing annual base salary;
(2) any material diminution of Employee’s duties, responsibilities, authority,
reporting structure, titles or offices; (3) any material change in the
geographic location at which Employee must perform his services hereunder; or
(4) any other action or inaction by the Company that constitutes a material
breach of its obligations under this Agreement.”

  2.  
Except as specifically amended herein, the Agreement shall remain in full force
and affect.

GTSI and Employee have duly executed this Second Amendment effective as of
September 1, 2009.

                      GTSI Corp.       Peter Whitfield    
 
                   
By:
          Signature:        
 
 
 
James J. Leto          
 
   
 
  Chief Executive Officer                

 

2